DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what Applicants mean in Claim 1 by “the housing and a stator core and a stator coil and a housing are connected to a housing by pouring mold resin, and the housing comprises a nonmagnetic, electrically nonconductive material”? Is it meant to refer to only one housing or multiple housings? To advance prosecution of case on merits, Examiner interprets it to mean one housing.

Claim 9/1, limitation “wherein the sandwiching means has a stepped structure having a parallel portion identical to an axial length of the housing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Is it part of the end brackets or separate or another structural component” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. To advance prosecution of case on merits, Examiner interprets it to mean end brackets (as in claim 8).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Objections
Claim 8/1 is objected to because of the following informalities:  in line two, Applicant claims “the the”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 3/2, the “wherein the mold resin connecting the housing, the stator coil, and the stator core is provided on an inner side surface of the housing other than a portion where the stator is disposed in the axial direction” must be shown or the feature(s) canceled from the claim(s). 
Therefore, in claim 7/1, the “winding bulge is deformed
Therefore, in claim 9/1, “wherein the sandwiching means has a stepped structure having a parallel portion identical to an axial length of the housing” must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Carpenter et al. (US 2011/0309726).
	Regarding claim 1, Deguchi et al. discloses:
An axial gap dynamo-electric machine of a structure (abstract) comprising 
a disc-shaped rotor (30, Fig 1A) where a permanent magnet (33) is disposed in an axial direction and 
a stator (20) disposed at a middle portion in the axial direction (Fig 1A), 

the housing (40) and a stator core (21) and a stator coil (22) and a housing are connected to a housing by pouring mold resin (23, Fig 1A shows it poured).
Deguchi et al. do not teach the housing comprises a nonmagnetic, electrically nonconductive material. 
Carpenter et al. teach an apparatus where the housing comprises a nonmagnetic, electrically nonconductive material (para 25), to provide insulation.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing to modify Deguchi et al. where the housing comprises a nonmagnetic, electrically nonconductive material, as Carpenter et al. teach.
The motivation to do so is that it would allow one to provide insulation (para 25 of Carpenter et al.).

Regarding claim 6/1, Deguchi et al. do not teach wherein the housing that is nonmagnetic, electrically nonconductive has a cylindrical shape, and an inner side surface and an outer side surface are in a surface state where cutting is not carried out after firing and molding. 
Carpenter et al. teach wherein the housing (102a,b) that is nonmagnetic, electrically nonconductive (para 25) has a cylindrical shape (Fig 7), and an inner side surface and an outer side surface are in a surface state where cutting is not carried out after firing and molding (Fig 7 shows it finished).  In regards to claim 6, the method of making limitations are not germane to the patentability of the apparatus and have not 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Deguchi et al. in view of Carpenter et al. wherein the housing that is nonmagnetic, electrically nonconductive has a cylindrical shape, and an inner side surface and an outer side surface are in a surface state where cutting is not carried out after firing and molding, as Carpenter et al. teach.
	The motivation to do so is that it would allow one to provide insulation (para 25 of Carpenter et al.). 

Regarding claim 7/1, Deguchi et al. discloses wherein after the stator coil is wound (22, Fig 1A, para 11), winding bulge is deformed in a coil state such that a shape of a coil end portion that becomes an outer circumferential side has a shape that fits an inside diameter of the housing (40). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Carpenter et al. (US 2011/0309726), further in view of Yabushita et al. (US 5514922).

wherein the housing comprises any of aluminium oxide, silicon nitride, silicon carbide, aluminium nitride, and zirconium oxide. 
	Yabushita et al. teach wherein the housing comprises any of aluminium oxide (abstract), to improve electrical insulation of a stator assembly, which is disposed within the housing.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Deguchi et al. in view of Carpenter et al. wherein the housing comprises any of aluminium oxide, silicon nitride, silicon carbide, aluminium nitride, and zirconium oxide, as Yabushita et al. teach.
The motivation to do so is that it would allow one to improve electrical insulation of a stator assembly (C2 ll 43-44 of Yabushita et al.).

Regarding claim 3/2, Deguchi et al. discloses wherein the mold resin (23) connecting the housing (40), the stator coil (22), and the stator core (21) is provided on an inner side surface of the housing (40) other than a portion where the stator is disposed in the axial direction. 

Regarding claim 4/3, Deguchi et al. discloses wherein the mold resin (23) has an angle in the axial direction and varies in thickness (by numeral 10). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Carpenter et al. (US 2011/0309726), further in view of Iwasaki et al. (US 20150372544)
Regarding claim 5/1, Deguchi et al. in view of Carpenter et al. disclose wherein the housing that is nonmagnetic, electrically nonconductive (as discussed above). 
Deguchi et al. in view of Carpenter et al. do not disclose wherein the housing has a cylindrical shape, both axial ends thereof have a cutout in which a bracket having a circular shape can be combined and arranged coaxially, and the cutout cuts an outer side surface of the housing. 
	Iwasaki et al. disclose wherein the housing that has a cylindrical shape (12), both axial ends thereof have a cutout in which a bracket (11a,b) having a circular shape can be combined and arranged coaxially, and the cutout cuts an outer side surface of the housing (see annotated Fig 1 below), for the purpose of covering a stator.

    PNG
    media_image1.png
    809
    614
    media_image1.png
    Greyscale

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Deguchi et al. in view of Carpenter et al. wherein the housing has a cylindrical shape, both axial ends thereof have a cutout in which a bracket having a circular shape can be combined and arranged coaxially, and the cutout cuts an outer side surface of the housing, as Iwasaki et al. discloses.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Deguchi et al. (US 2014/0009009) in view of Carpenter et al. (US 2011/0309726), further in view of Rosengren et al. (US 2017/0321795).
Regarding claim 8/1, Deguchi et al. in view of Carpenter et al. do not disclose comprising a means of sandwiching the (the) stator with end brackets arranged at both ends in the axial direction, wherein the sandwiching means has a structure in which a long shaft that is externally threaded at both ends is inserted through the brackets, an end portion of the external thread is tightened with a nut such that the stator is held by sandwiching friction between the housing and the end brackets. 
Rosengren et al. teach a device comprising a means of sandwiching the (the) stator (not shown ort labeled in Fig 1, para 8) with end brackets (12,14) arranged at both ends in the axial direction, wherein the sandwiching means has a structure in which a long shaft (18) that is externally threaded at both ends is inserted through the brackets (paras 24,25), an end portion of the external thread is tightened with a nut (19, para 25) such that the stator is held by sandwiching friction between the housing (16) and the end brackets (12,14), to secure housing structures.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing to modify Deguchi et al. in view of Carpenter et al. comprising a means of sandwiching the (the) stator with end brackets arranged at both ends in the axial direction, wherein the sandwiching means has a structure in which a long shaft 
The motivation to do so is that it would allow one to secure housing structures (paras 24-25 of Rosengren et al.).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al. (US 2014/0009009) in view of Carpenter et al. (US 2011/0309726), further in view of Rosengren et al. (US 2017/0321795) and further in view of  Minari et al. (US 9407124), and further in view of Enjoji (US 2016/0344265).
Regarding claim 10/8, Deguchi et al. in view of Carpenter et al. further in view of Rosengren et al. do not disclose wherein the housing is formed of ceramic material, and the housing has a cylindrical shape, deadweight of a motor is supported at a part of end brackets at both ends and a hole for attaching to a floor surface is arranged.
Minari et al. teach an apparatus wherein the housing (100, Fig 4) has a cylindrical shape, deadweight of a motor is supported at a part of end brackets at both ends (by 17a,b and 18,19) and a hole (aperture by 18 and 19) for attaching to a floor surface is arranged (better seen in Fig 5), in order for the motor housing to be installed in the floor surface easily.
Minari et al. do not teach wherein the housing is formed of ceramic material.
Enjoji teaches the use of a cooling plate made of ceramic since it has high thermal conductivity (para 26).

The motivation to do so is that it would allow the motor housing to be installed in the floor surface easily (C2 ll 1-8 of Minari et al.) and to provide cooling and high thermal conductivity (para 26 of Enjoji).

Allowable Subject Matter
Claim 9/1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  In claim 9/1 inter alia, the specific limitations of “…comprising a means of sandwiching the stator of an axial gap motor in which the housing is formed of a ceramic member, with end brackets arranged at both axial ends, wherein the sandwiching means has a stepped structure having a parallel portion identical to an axial length of the housing, a stepped long shaft that is externally threaded at both ends is inserted through brackets, an end of the external thread is tightened with a nut such that the stator is held by sandwiching friction between a parallel surface of the stepped long shaft, and an end surface of the housing, and the end brackets….”, in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834